Title: To Thomas Jefferson from Stephen W. Johnson, 25 November 1806
From: Johnson, Stephen W.
To: Jefferson, Thomas


                        
                            My Friend
                     
                            New Brunswick NJ. 25 Nov 06
                        
                        Unforseen circumstances have intervened & prevented me sending you the Volumn you honord me with your
                            Subscription for and permission to dedicate to you before this late period
                        I am conscious that it is more from the influence of your name in the dedication than from any merit in the Author that the whole of the first Edition is now sold   I am
                            collecting information for improvements in a second edition & shall esteem myself highly honourd by any hints which your
                            experience may suggest
                        It will require considerable time to make the necessary additions and adapt the information to the various
                            circumstances of the different States & I therefore hope that in your retirements from public business you may be
                            induced to honour me with your aid in return for which I can only tender to you the homage of my most respectfull—considerations.
                        
                            S W Johnson
                     
                        
                    